
EXHIBIT 10.3
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of July 2,
2009 between Ecotality, Inc., a Nevada corporation (the “Company”), and each
purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement: (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Debentures (as defined herein), and (b) the
following terms have the meanings set forth in this Section 1.1:
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.  With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.
 
“Authorized Share Approval” means that both (i) the vote by the stockholders of
the Company to approve an amendment to the Company’s articles or certificate of
incorporation that increases the number of authorized shares of Common Stock to
at least 1,300,000,000 shares of Common Stock (the “Amendment”) and (ii) the
filing by the Company of the Amendment with the Secretary of State of the State
of Nevada and the acceptance of the Amendment by the Secretary of State of the
State of Nevada have occurred.
 
 “Board of Directors” means the board of directors of the Company.
 

--------------------------------------------------------------------------------


 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities have been
satisfied or waived.
 
 “Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $.001 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed into.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.


“Company Counsel(s)” means Farella Braun + Martel LLP, with offices located at
Russ Building, 235 Montgomery Street, San Francisco, CA 94104 and Gary A. Agron,
Esq., 5445 DTC Parkway, Suite 520, Englewood, CO 80111.


“Conversion Price” shall have the meaning ascribed to such term in the
Debentures.
 
“Debentures” means the 8% Secured Convertible Debentures due, subject to the
terms therein October 1, 2010, issued by the Company to the Purchasers
hereunder, in the form of Exhibit A attached hereto.
 
“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.
 
“Effective Date” means the date that the initial Registration Statement filed by
the Company pursuant to the Registration Rights Agreement is first declared
effective by the Commission.
 
“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
2

--------------------------------------------------------------------------------


 
“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any Securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise, exchange or
conversion price of such securities, and (c) securities issued, whether at the
closing or subsequent thereto, pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company, provided that any such issuance shall only be to a Person which is
either a direct or indirect equity owner of, or an entity that is, itself or
through its subsidiaries, an operating company in a business synergistic with
the business of the Company and in which the Company receives benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities.
Notwithstanding the foregoing, regardless of whether or not an issuance would
otherwise be included within clauses (a), (b) or (c) above, the term Exempt
Issuance shall not include (i) issuances of Common Stock or Common Stock
Equivalents done at an effective price of less than $.01 or (ii) issuances of
Common Stock or Common Stock Equivalents done at a time when the average of the
VWAPs of the Company's common stock for the ten (10) consecutive trading days
immediately preceding such issuance is less than $.01.


 “Existing Transaction Document(s)”  means the “Transaction Documents” as
defined under those certain Securities Purchase Agreements dated November 6,
20007 and December 6, 2007, as amended.
 
 “GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).
 
“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
3

--------------------------------------------------------------------------------


 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).
 
“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.10.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit B
attached hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Underlying Shares by each Purchaser as provided for in the Registration Rights
Agreement.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise or conversion in full of all Warrants and Debentures (including
Underlying Shares issuable as payment of interest), ignoring any conversion or
exercise limits set forth therein, and assuming that the Conversion Price is at
all times on and after the date of determination 85% of the then Conversion
Price on the Trading Day immediately prior to the date of determination.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities” means the Debentures, the Warrants, the Warrant Shares and the
Underlying Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
4

--------------------------------------------------------------------------------


 
“Security Agreement” means the Security Agreement, in the form of Exhibit H
attached hereto.


“Security Documents” shall mean the Security Agreement, the Subsidiary
Guarantees and any other documents and filing required thereunder in order to
grant the Purchasers a first priority security interest in the assets of the
Company and the Subsidiaries as provided in the Security Agreement, including
all UCC-1 filing receipts.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 
 
 “Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Debentures and Warrants purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.
 
 “Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a) and shall, where applicable, include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.
 
“Subsidiary Guarantee” means the Subsidiary Guarantee, dated the date hereof, by
each Subsidiary in favor of the Purchasers, in the form of Exhibit E attached
hereto.
 
“Trading Day” means a day on which the New York Stock Exchange is open for
trading.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE
AMEX,  the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board.
 
 “Transaction Documents” means this Agreement, the Debentures, the Warrants, the
Registration Rights Agreement, the Security Agreement, the Subsidiary Guarantee,
all exhibits and schedules thereto and hereto and any other documents or
agreements executed in connection with the transactions contemplated hereunder.
 
“Transfer Agent” means Holladay Stock Transfer, Inc., the current transfer agent
of the Company, whose mailing address is 2939 N. 67th Place, Suite C,
Scottsdale, Arizona, 85251, and fax number is (480) 481-3941, and any successor
transfer agent of the Company.
 
“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion or redemption of the Debentures and upon exercise of the Warrants and
issued and issuable in lieu of the cash payment of interest on the Debentures in
accordance with the terms of the Debentures.
 
5

--------------------------------------------------------------------------------


 
“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.13(b).
 
“Voting Agreement” means the written agreement, in the form of Exhibit H
attached hereto, of all of the officers, directors, and stockholders holding
more than 10% of the issued and outstanding shares of Common Stock on the date
hereof to vote all Common Stock over which such Persons have voting control as
of the record date for the meeting of stockholders of the Company in favor of
the Authorized Share Approval, amounting to, in the aggregate, at least 50.1% of
the issued and outstanding Common Stock.
 
 “VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. New York City time to 4:02 p.m. New York City time);
(b)  if the OTC Bulletin Board is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the OTC Bulletin Board; (c) if the Common Stock is not then listed or quoted
on the OTC Bulletin Board and if prices for the Common Stock are then reported
in the “Pink Sheets” published by Pink Sheets, LLC (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported; or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Purchasers of a majority in interest of
the Securities then outstanding and reasonably acceptable to the Company, the
fees and expenses of which shall be paid by the Company.
 
“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a) hereof, which
Warrants shall be exercisable immediately and have a term of exercise expiring
on May 1, 2014, in the form of Exhibit C attached hereto.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
“WS” means Weinstein Smith LLP with offices located at 420 Lexington Avenue,
Suite 2620, New York, New York 10170-0002.
 
6

--------------------------------------------------------------------------------


 
ARTICLE II.
PURCHASE AND SALE
 
2.1           Closing.  On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchasers, severally and not jointly, agree to purchase, the
Debentures, for an aggregate cash Subscription Amount of up to $2,500,000.  Each
Purchaser shall deliver to the Company, via wire transfer or a certified check,
immediately available funds equal to its Subscription Amount and the Company
shall deliver to each Purchaser its respective Debenture and a Warrant, as
determined pursuant to Section 2.2(a), and the Company and each Purchaser shall
deliver the other items set forth in Section 2.2 deliverable at the
Closing.  Upon satisfaction of the conditions set forth in Sections 2.2 and 2.3,
the Closing shall occur at the offices of WS or such other location as the
parties shall mutually agree.
 
2.2           Deliveries.

 
(a)           On the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:
 
 
(i)
this Agreement duly executed by the Company;

 
(ii)           a legal opinion of Company Counsel, in substantially the form of
Exhibit D attached hereto;
 
(iii)           a Debenture with a principal amount equal to such Purchaser’s
Subscription Amount, registered in the name of such Purchaser;
 
(iv)           the Voting Agreement, of all of the officers, directors, and
stockholders holding more than 10% of the issued and outstanding shares of
Common Stock on the date hereof to vote all Common Stock over which such Persons
have voting control as of the record date for the meeting of stockholders of the
Company in favor of the Authorized Share Approval, amounting to, in the
aggregate, at least 50.1% of the issued and outstanding Common Stock.;
 
(v)          the Security Agreement, duly executed by all parties thereto,
including updated schedules as of the Closing Date, along with all of the
Security Documents, including the Subsidiary Guarantee and domestic and foreign
security interest recordation filings, duly executed by the parties thereto;
 
(vi)        the intercreditor agreement, in the form of Exhibit G attached
hereto, (the “Intercreditor Agreement”) duly executed by the Company and each
Subsidiary, and each holder of the debentures issued under the Existing
Transaction Documents; and
 
(vii)           the Registration Rights Agreement duly executed by the Company.
 
7

--------------------------------------------------------------------------------


 
(b)           On the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:
 
 
(i)
this Agreement duly executed by such Purchaser;

 
(ii)           such Purchaser’s Subscription Amount by wire transfer to the
account as specified in writing by the Company;
 
(iii)          the Intercreditor Agreement duly executed by such Purchaser;
 
(iv)          the Security Agreement duly executed by such Purchaser; and
 
(v)           the Registration Rights Agreement duly executed by such Purchaser.
 
2.3           Closing Conditions.
 
(a)             The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i)            the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchasers contained herein;
 
(ii)           all obligations, covenants and agreements of each Purchaser
required to be performed at or prior to the Closing Date shall have been
performed; and
 
(iii)          the delivery by each Purchaser of the items set forth in Section
2.2(b) of this Agreement.
 
(b)             The respective obligations of the Purchasers hereunder in
connection with the Closing are subject to the following conditions being met:
 
(i)            the accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Company contained
herein;
 
(ii)           all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed;
 
(iii)          on or before June 30, 2009, the Company shall have delivered to
each Purchaser and each other party required to receive a Warrant under the
Amendment Agreement, a Warrant registered in the name of such entity, which
Warrants shall be in the form of (x) Exhibit C-1 attached hereto with respect to
any Purchaser that is not a party to the Existing Transaction Documents or (y)
Exhibit C-2 with respect to each entity that is party to the Existing
Transaction Documents, all of which shall have an exercise price equal to $0.01,
subject to adjustment therein (the amounts of all such Warrants to be issued on
or before June 30, 2009 shall be as set forth on Schedule 2.3(b) hereto);
 
(iv)          the delivery of a second amendment agreement to the Amendment
Agreement, in the form attached hereto as Exhibit F, duly executed by the
parties thereto;
 
8

--------------------------------------------------------------------------------


 
(v)          the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement;
 
(vi)           there shall have been no Material Adverse Effect with respect to
the Company since the date hereof; and
 
(vii)          from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission  or the Company’s
principal Trading Market (except for any suspension of trading of limited
duration agreed to by the Company, which suspension shall be terminated prior to
the Closing), and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of each Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  Except as set
forth in the Disclosure Schedules, which Disclosure Schedules shall be deemed a
part hereof and shall qualify any representation or otherwise made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the following representations and
warranties to each Purchaser:
 
(a)           Subsidiaries.  All of the direct and indirect subsidiaries of the
Company are set forth on Schedule 3.1(a).  The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.  If the Company has no subsidiaries, all other
references to the Subsidiaries or any of them in the Transaction Documents shall
be disregarded.
 
(b)           Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
9

--------------------------------------------------------------------------------


 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board of Directors or the Company’s stockholders in connection
therewith other than in connection with the Required Approvals.  Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof and thereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
other transactions contemplated hereby and thereby do not and will not: (i)
conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company
or any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.
 
10

--------------------------------------------------------------------------------


 
(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) filings required pursuant to Section 4.6, (ii) the filing with
the Commission of the Registration Statement, (iii) the notice and/or
application(s) to each applicable Trading Market for the issuance and sale of
the Securities and the listing of the Underlying Shares for trading thereon in
the time and manner required thereby and (iv) the filing of Form D with the
Commission and such filings as are required to be made under applicable state
securities laws (collectively, the “Required Approvals”).
 
(f)           Issuance of the Securities.  The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents.  The Underlying Shares, when
authorized and issued in accordance with the terms of the Transaction Documents,
will be validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
the Transaction Documents.
 
(g)           Capitalization.  The capitalization of the Company is as set forth
on Schedule 3.1(g), which Schedule 3.1(g) shall also include the number of
shares of Common Stock owned beneficially, and of record, by Affiliates of the
Company as of the date hereof. The Company has not issued any capital stock
since its most recently filed periodic report under the Exchange Act, other than
pursuant to the exercise of employee stock options under the Company’s stock
option plans, the issuance of shares of Common Stock to employees pursuant to
the Company’s employee stock purchase plans and pursuant to the conversion or
exercise of Common Stock Equivalents outstanding as of the date of the most
recently filed periodic report under the Exchange Act.  No Person has any right
of first refusal, preemptive right, right of participation, or any similar right
to participate in the transactions contemplated by the Transaction
Documents.  Except as a result of the purchase and sale of the Securities, there
are no outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchasers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities. All of the outstanding shares of capital
stock of the Company are validly issued, fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities.  There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.
 
11

--------------------------------------------------------------------------------


 
(h)           SEC Reports; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
(i)            Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. The Company does not have
pending before the Commission any request for confidential treatment of
information.  Except for the issuance of the Securities contemplated by this
Agreement or as set forth on Schedule 3.1(i), no event, liability or development
has occurred or exists with respect to the Company or its Subsidiaries or their
respective business, properties, operations or financial condition, that would
be required to be disclosed by the Company under applicable securities laws at
the time this representation is made or deemed made that has not been publicly
disclosed at least one Trading Day prior to the date that this representation is
made.
 
12

--------------------------------------------------------------------------------


 
(j)            Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.  The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.
 
(k)           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect.  None of the Company’s or its Subsidiaries’ employees is a member of a
union that relates to such employee’s relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good.  No executive officer,
to the knowledge of the Company, is, or is now expected to be, in violation of
any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters.  The Company and its Subsidiaries are in compliance with all
U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
13

--------------------------------------------------------------------------------


 
(l)            Compliance.  Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business and all such laws that affect the
environment, except in each case as could not have or reasonably be expected to
result in a Material Adverse Effect.
 
(m)           Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(n)           Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance.
 
(o)           Patents and Trademarks.  The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”).  Neither the Company
nor any Subsidiary has received a notice (written or otherwise) that any of the
Intellectual Property Rights used by the Company or any Subsidiary violates or
infringes upon the rights of any Person. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights.  The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
14

--------------------------------------------------------------------------------


 
(p)           Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged, including, but not limited to,
directors and officers insurance coverage at least equal to the aggregate
Subscription Amount.  Neither the Company nor any Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without a significant increase in
cost.
 
(q)           Transactions with Affiliates, Employees and other Security
Holders.  Except as set forth in the SEC Reports, none of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company or other security holders of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or other
security holder or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee or security holder has a substantial
interest or is an officer, director, trustee or partner, in each case in excess
of $60,000 other than for (i) payment of salary or consulting fees for services
rendered, (ii) reimbursement for expenses incurred on behalf of the Company and
(iii) other employee benefits, including stock option agreements under any stock
option plan of the Company.
 
(r)            Sarbanes-Oxley; Internal Accounting Controls.  The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 which
are applicable to it as of the Closing Date.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms.  The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
 
15

--------------------------------------------------------------------------------


 
(s)           Certain Fees.  No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents.  The Purchasers
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section that may be due in connection with the transactions contemplated by the
Transaction Documents.
 
(t)           Private Placement.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.
 
(u)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.
 
(v)           Registration Rights.  Other than each of the Purchasers, no Person
has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company.
 
(w)          Listing and Maintenance Requirements.  The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration.  The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
16

--------------------------------------------------------------------------------


 
(x)           Application of Takeover Protections.  The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.
 
(y)           Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that it believes constitutes or might constitute material, nonpublic
information.  The Company understands and confirms that the Purchasers will rely
on the foregoing representation in effecting transactions in securities of the
Company.  All disclosure furnished by or on behalf of the Company to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.   The
press releases disseminated by the Company during the twelve months preceding
the date of this Agreement taken as a whole do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made and when made, not misleading.  The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.
 
(z)            No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.
 
17

--------------------------------------------------------------------------------


 
(aa)          Solvency.  Based on the consolidated financial condition of the
Company as of the Closing Date after giving effect to the receipt by the Company
of the proceeds from the sale of the Securities hereunder, (i) the fair saleable
value of the Company’s assets exceeds the amount that will be required to be
paid on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature, (ii) the Company’s
assets do not constitute unreasonably small capital to carry on its business as
now conducted and as proposed to be conducted including its capital needs taking
into account the particular capital requirements of the business conducted by
the Company, and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid.  The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).  The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date.  Schedule
3.1(aa) sets forth as of the date hereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments.  For the purposes of this Agreement, “Indebtedness”
means (a) any liabilities for borrowed money or amounts owed in excess of
$50,000 (other than trade accounts payable incurred in the ordinary course of
business), (b) all guaranties, endorsements and other contingent obligations in
respect of indebtedness of others, whether or not the same are or should be
reflected in the Company’s balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP.  Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.
 
(bb)         Tax Status.   Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.
 
(cc)          No General Solicitation. Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Securities by any form
of general solicitation or general advertising.  The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.
 
(dd)         Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.
 
18

--------------------------------------------------------------------------------


 
(ee)         Accountants.  The Company’s accounting firm is set forth on
Schedule 3.1(ee) of the Disclosure Schedule.  To the knowledge and belief of the
Company, such accounting firm (i) is a registered public accounting firm as
required by the Exchange Act and (ii) shall express its opinion with respect to
the financial statements to be included in the Company’s Annual Report on Form
10-K (or 10-KSB) for the year ending December 31, 2007.
 
(ff)           Seniority.  As of the Closing Date, no Indebtedness or other
claim against the Company is senior to the Debentures in right of payment,
whether with respect to interest or upon liquidation or dissolution, or
otherwise, other than indebtedness secured by purchase money security interests
(which is senior only as to underlying assets covered thereby) and capital lease
obligations (which is senior only as to the property covered thereby).
 
(gg)         No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents.
 
(hh)         Acknowledgment Regarding Purchasers’ Purchase of Securities.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby.  The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities.  The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.
 
(ii)           Acknowledgment Regarding Purchasers’ Trading
Activity.  Notwithstanding anything in this Agreement or elsewhere herein to the
contrary (except for Sections 3.2(f) and 4.15 hereof), it is understood and
acknowledged by the Company that (i) none of the Purchasers has been asked to
agree by the Company, nor has any Purchaser agreed, to desist from purchasing or
selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Securities
for any specified term, (ii) past or future open market or other transactions by
any Purchaser, specifically including, without limitation, Short Sales or
“derivative” transactions, before or after the closing of this or future private
placement transactions, may negatively impact the market price of the Company’s
publicly-traded securities, (iii) any Purchaser, and counter-parties in
“derivative” transactions to which any such Purchaser is a party, directly or
indirectly, may presently have a “short” position in the Common Stock, and (iv)
each Purchaser shall not be deemed to have any affiliation with or control over
any arm’s length counter-party in any “derivative” transaction.  The Company
further understands and acknowledges that (a) one or more Purchasers may engage
in hedging activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Underlying Shares deliverable with respect to Securities are being
determined and (b) such hedging activities (if any) could reduce the value of
the existing stockholders' equity interests in the Company at and after the time
that the hedging activities are being conducted.  The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
 
19

--------------------------------------------------------------------------------


 
(jj)           Regulation M Compliance.  The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the securities of the Company or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company, other than, in the case of clauses
(ii) and (iii), compensation paid to the Company’s placement agent in connection
with the placement of the Securities.
 
3.2           Representations and Warranties of the Purchasers.    Each
Purchaser, for itself and for no other Purchaser hereby, represents and warrants
as of the date hereof and as of the Closing Date to the Company as follows:
 
(a)           Organization; Authority.  Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
the Transaction Documents and otherwise to carry out its obligations hereunder
and thereunder. The execution and delivery of the Transaction Documents and
performance by such Purchaser of the transactions contemplated by the
Transaction Documents have been duly authorized by all necessary corporate or
similar action on the part of such Purchaser.  Each Transaction Document to
which it is a party has been duly executed by such Purchaser, and when delivered
by such Purchaser in accordance with the terms hereof, will constitute the valid
and legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(b)           Own Account.  Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
(this representation and warranty not limiting such Purchaser’s right to sell
the Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws) in violation of the
Securities Act or any applicable state securities law.  Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business.
 
20

--------------------------------------------------------------------------------


 
(c)           Purchaser Status.  At the time such Purchaser was offered the
Securities, it was, and at the date hereof it is, and on each date on which it
exercises any Warrants or converts any Debentures it will be either: (i) an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or
(a)(8) under the Securities Act or (ii) a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act.  Such Purchaser is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act.
 
(d)           Experience of Such Purchaser.  Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
 
(e)           General Solicitation.  Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
(f)            Short Sales and Confidentiality Prior To The Date Hereof.  Other
than consummating the transactions contemplated hereunder, such Purchaser has
not directly or indirectly, nor has any Person acting on behalf of or pursuant
to any understanding with such Purchaser, executed any purchases or sales,
including Short Sales, of the securities of the Company during the period
commencing from the time that such Purchaser first received a term sheet
(written or oral) from the Company or any other Person representing the Company
setting forth the material terms of the transactions contemplated hereunder
until the date hereof (“Discussion Time”).  Notwithstanding the foregoing, in
the case of a Purchaser that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Purchaser's assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Purchaser's
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Securities covered by this Agreement.  Other than to
other Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
 
21

--------------------------------------------------------------------------------


 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions.
 
(a)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an Affiliate of a Purchaser or in connection with a pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.  As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
a Purchaser under this Agreement and the Registration Rights Agreement.
 
(b)           The Purchasers agree to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Securities in the following form:
 
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties.  Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith.  Further, no
notice shall be required of such pledge.  At the appropriate Purchaser’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Securities may reasonably request in connection with
a pledge or transfer of the Securities, including, if the Securities are subject
to registration pursuant to the Registration Rights Agreement, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders thereunder.
 
22

--------------------------------------------------------------------------------


 
(c)           Certificates evidencing the Underlying Shares shall not contain
any legend (including the legend set forth in Section 4.1(b) hereof): (i) while
a registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, or (ii) following
any sale of such Underlying Shares pursuant to Rule 144, or (iii) if such
Underlying Shares are eligible for sale under Rule 144, or (iv) if such legend
is not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the staff of the
Commission). The Company shall cause its counsel to issue a legal opinion to the
Transfer Agent promptly after the Effective Date if required by the Transfer
Agent to effect the removal of the legend hereunder.  If all or any portion of a
Debenture or Warrant is converted or exercised (as applicable) at a time when
there is an effective registration statement to cover the resale of the
Underlying Shares, or if such Underlying Shares may be sold under Rule 144 or if
such legend is not otherwise required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission) then such Underlying Shares shall be issued free of
all legends.  The Company agrees that following the Effective Date or at such
time as such legend is no longer required under this Section 4.1(c), it will, no
later than three Trading Days following the delivery by a Purchaser to the
Company or the Transfer Agent of a certificate representing Underlying Shares,
as applicable, issued with a restrictive legend (such third Trading Day, the
“Legend Removal Date”), deliver or cause to be delivered to such Purchaser a
certificate representing such shares that is free from all restrictive and other
legends.  The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section.  Certificates for Underlying Shares subject to legend
removal hereunder shall be transmitted by the Transfer Agent to the Purchaser by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company System as directed by such Purchaser.


(d)           In addition to such Purchaser’s other available remedies, the
Company shall pay to a Purchaser, in cash, as partial liquidated damages and not
as a penalty, for each $1,000 of Underlying Shares (based on the VWAP of the
Common Stock on the date such Securities are submitted to the Transfer Agent)
delivered for removal of the restrictive legend and subject to Section 4.1(c),
$10 per Trading Day (increasing to $20 per Trading Day 5 Trading Days after such
damages have begun to accrue) for each Trading Day after the Legend Removal Date
until such certificate is delivered without a legend.  Nothing herein shall
limit such Purchaser’s right to pursue actual damages for the Company’s failure
to deliver certificates representing any Securities as required by the
Transaction Documents, and such Purchaser shall have the right to pursue all
remedies available to it at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief.
 
23

--------------------------------------------------------------------------------


 
(e)           Each Purchaser, severally and not jointly with the other
Purchasers, agrees that such Purchaser will sell any Securities pursuant to
either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom, and that
if Securities are sold pursuant to a Registration Statement, they will be sold
in compliance with the plan of distribution set forth therein, and acknowledges
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1 is predicated upon the Company’s
reliance upon this understanding.
 
4.2           Acknowledgment of Dilution.  The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market
conditions.  The Company further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Underlying Shares pursuant to the Transaction Documents, are unconditional and
absolute and not subject to any right of set off, counterclaim, delay or
reduction, regardless of the effect of any such dilution or any claim the
Company may have against any Purchaser and regardless of the dilutive effect
that such issuance may have on the ownership of the other stockholders of the
Company.
 
4.3           Furnishing of Information.  Until the earliest of the time that no
Purchaser owns Securities, the Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.    As long as any Purchaser owns Securities,
if the Company is not required to file reports pursuant to the Exchange Act, it
will prepare and furnish to the Purchasers and make publicly available in
accordance with Rule 144(c) such information as is required for the Purchasers
to sell the Securities under Rule 144.  The Company further covenants that it
will take such further action as any holder of Securities may reasonably
request, to the extent required from time to time to enable such Person to sell
such Securities without registration under the Securities Act within the
requirements of the exemption provided by Rule 144.
 
4.4           Integration.  The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities to the Purchasers in a manner that would require
the registration under the Securities Act of the sale of the Securities to the
Purchasers or that would be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market.
 
24

--------------------------------------------------------------------------------


 
4.5           Conversion and Exercise Procedures.  The form of Notice of
Exercise included in the Warrants and the form of Notice of Conversion included
in the Debentures set forth the totality of the procedures required of the
Purchasers in order to exercise the Warrants or convert the Debentures.  No
additional legal opinion or other information or instructions shall be required
of the Purchasers to exercise their Warrants or convert their Debentures.  The
Company shall honor exercises of the Warrants and conversions of the Debentures
and shall deliver Underlying Shares in accordance with the terms, conditions and
time periods set forth in the Transaction Documents.
 
4.6           Securities Laws Disclosure; Publicity.  The Company shall, by 8:30
a.m. (New York City time) on the Trading Day following the date hereof, issue a
Current Report on Form 8-K disclosing the material terms of the transactions
contemplated hereby and attaching the Transaction Documents as exhibits
thereto.  The Company and each Purchaser shall consult with each other in
issuing any other press releases with respect to the transactions contemplated
hereby, and neither the Company nor any Purchaser shall issue any such press
release or otherwise make any such public statement without the prior consent of
the Company, with respect to any press release of any Purchaser, or without the
prior consent of each Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication.  Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market, without
the prior written consent of such Purchaser, except (i) as required by federal
securities law in connection with (A) any registration statement contemplated by
the Registration Rights Agreement and (B) the filing of final Transaction
Documents (including signature pages thereto) with the Commission and (ii) to
the extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall provide the Purchasers with prior notice of such
disclosure permitted under this clause (ii).
 
4.7           Shareholder Rights Plan.  No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.
 
4.8           Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it nor any other Person acting on
its behalf will provide any Purchaser or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information.  The
Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.
 
25

--------------------------------------------------------------------------------


 
4.9           Use of Proceeds.  The Company shall use the net proceeds from the
sale of the Securities hereunder for the specific purposes, and in the specific
amounts set forth on Schedule 4.9 hereto.
 
4.10         Indemnification of Purchasers.   Subject to the provisions of this
Section 4.10, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Purchaser
in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser may have with any such stockholder or any
violations by the Purchaser of state or federal securities laws or any conduct
by such Purchaser which constitutes fraud, gross negligence, willful misconduct
or malfeasance).  If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Purchaser Party.  Any Purchaser Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Purchaser
Party, in which case the Company shall be responsible for the reasonable fees
and expenses of no more than one such separate counsel.  The Company will not be
liable to any Purchaser Party under this Agreement (i) for any settlement by a
Purchaser Party effected without the Company’s prior written consent, which
shall not be unreasonably withheld or delayed; or (ii) to the extent, but only
to the extent that a loss, claim, damage or liability is attributable to any
Purchaser Party’s breach of any of the representations, warranties, covenants or
agreements made by such Purchaser Party in this Agreement or in the other
Transaction Documents.
 
26

--------------------------------------------------------------------------------


 
4.11         Reservation and Listing of Securities.
 
(a)           Following the Authorized Share Approval, the Company shall
maintain a reserve from its duly authorized shares of Common Stock for issuance
pursuant to the Transaction Documents at least equal to the Required Minimum as
of such date.
 
(b)           If, on any date after the date of the Authorized Share Approval,
the number of authorized but unissued (and otherwise unreserved) shares of
Common Stock is less than the Required Minimum on such date, then the Board of
Directors shall use commercially reasonable efforts to amend the Company’s
certificate or articles of incorporation to increase the number of authorized
but unissued shares of Common Stock to at least the Required Minimum at such
time, as soon as possible and in any event not later than the 75th day after
such date.
 
(c)           In addition, the Company shall hold a special meeting of
shareholders (which may also be at the annual meeting of shareholders) at the
earliest practical date following the date hereof, and in any event on or before
September 1, 2009, for the purpose of obtaining the Authorized Share Approval,
with the recommendation of the Company’s Board of Directors that such proposal
be approved, and the Company shall solicit proxies from its shareholders in
connection therewith in the same manner as all other management proposals in
such proxy statement and all management-appointed proxyholders shall vote their
proxies in favor of such proposal.  In addition, the Company agrees to use its
best efforts to promptly respond to any comments the Commission may have with
respect to any preliminary proxy statement.  If the Company does not obtain the
Authorized Share Approval at the first meeting, the Company shall call a meeting
every 30 days thereafter to seek Authorized Share Approval until the earlier of
the date the Authorized Share Approval is obtained or the Debentures and
Warrants are no longer outstanding.
 
(d)           The Company shall, if applicable: (i) in the time and manner
required by the principal Trading Market, prepare and file with such Trading
Market an additional shares listing application covering a number of shares of
Common Stock at least equal to the Required Minimum on the date of such
application, (ii) take all steps necessary to cause such shares of Common Stock
to be approved for listing on such Trading Market as soon as possible
thereafter, (iii) provide to the Purchasers evidence of such listing, and (iv)
maintain the listing of such Common Stock on any date at least equal to the
Required Minimum on such date on such Trading Market or another Trading Market.
 


4.12         [RESERVED]
 
4.13         Subsequent Equity Sales.
 
(a)           From the date hereof until 45 days after the Effective Date,
neither the Company nor any Subsidiary shall issue (or enter into any agreement,
discussions or letter of intent to issue) shares of Common Stock or Common Stock
Equivalents; provided, however, the 45 day period set forth in this Section 4.13
shall be extended for the number of Trading Days during such period in which (i)
trading in the Common Stock is suspended by any Trading Market, or (ii)
following the Effective Date, the Registration Statement is not effective or the
prospectus included in the Registration Statement may not be used by the
Purchasers for the resale of the Underlying Shares.
 
27

--------------------------------------------------------------------------------


 
(b)           From the date hereof until the date the Debentures are no longer
outstanding, the Company shall be prohibited from effecting or entering into an
agreement to effect any Subsequent Financing involving a Variable Rate
Transaction. “Variable Rate Transaction” means a transaction in which the
Company issues or sells (i) any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive
additional shares of Common Stock either (A) at a conversion, exercise or
exchange rate or other price that is based upon and/or varies with the trading
prices of or quotations for the shares of Common Stock at any time after the
initial issuance of such debt or equity securities, or (B) with a conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an equity line of credit,
whereby the Company may sell securities at a future determined price.
 
(c)           Notwithstanding the foregoing, this Section 4.13 shall not apply
in respect of an Exempt Issuance, except that no Variable Rate Transaction shall
be an Exempt Issuance.
 
4.14         Equal Treatment of Purchasers.  No consideration shall be offered
or paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents. Further, the
Company shall not make any payment of principal or interest on the Debentures in
amounts which are disproportionate to the respective principal amounts
outstanding on the Debentures at any applicable time.  For clarification
purposes, this provision constitutes a separate right granted to each Purchaser
by the Company and negotiated separately by each Purchaser, and is intended for
the Company to treat the Purchasers as a class and shall not in any way be
construed as the Purchasers acting in concert or as a group with respect to the
purchase, disposition or voting of Securities or otherwise.
 
4.15         Short Sales and Confidentiality After The Date Hereof. Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
neither it nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any Short Sales during the period commencing
at the Discussion Time and ending at the time that the transactions contemplated
by this Agreement are first publicly announced as described in Section 4.6. 
Each Purchaser, severally and not jointly with the other Purchasers, covenants
that until such time as the transactions contemplated by this Agreement are
publicly disclosed by the Company as described in Section 4.6, such Purchaser
will maintain the confidentiality of the existence and terms of this transaction
and the information included in the Disclosure Schedules.  Notwithstanding the
foregoing, no Purchaser makes any representation, warranty or covenant hereby
that it will not engage in Short Sales in the securities of the Company after
the time that the transactions contemplated by this Agreement are first publicly
announced as described in Section 4.6.  Notwithstanding the foregoing, in the
case of a Purchaser that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Purchaser’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Purchaser’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Agreement.
 
28

--------------------------------------------------------------------------------


 
4.16         Form D; Blue Sky Filings.  The Company agrees to timely file a Form
D with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of any Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.
 
4.17         Capital Changes.  Until such time that the Debentures are no longer
outstanding,  the Company shall not undertake a reverse or forward stock split
or reclassification of the Common Stock without the prior written consent of the
Purchasers holding 85% of the principal amount outstanding of the Debentures.
 
4.18         Other Covenants.  For purposes of this Section 4.18, defined terms
not otherwise defined in this agreement shall have the meanings set forth in
that certain amendment agreement dated May 15, 2009 among the Company, its
subsidiaries and the investors signatory thereto (the “Amendment Agreement”).


(a)           If Donald Karner (“Karner”) and Kevin Morrow (“Morrow”) each
provide their reasonable best efforts assistance as provided in Section 6 of the
Amendment Agreement,  and the Company with Karner’s and Morrow’s assistance
fails to secure executed Stimulus Contracts (as defined in Section 1 of the
Amendment Agreement) having an aggregate total contract value of $20,000,000 or
more from May 15, 2009 through October 1, 2009, then the Company shall, by
October 9, 2009, transfer ownership of all stock and assets of the Ecotality
subsidiary, The Clarity Group, Inc. to Karner (the “Transfer”) as specified on
Schedule “C”  of the Amendment Agreement, and the Purchasers hereby agree, to
allow such Transfer and to take whatever actions may be required to complete
such Transfer.  If such a transaction is set aside as a preferential payment or
fraudulent transfer in any proceedings in connection with the bankruptcy of the
Company or any subsidiary, the Company and the Purchasers agree, the Karner
Group will retain any and all claims against the Company or any subsidiary
arising out of the ETEC Purchase Loans and the ETEC Securities Purchase
Agreement, including all working capital adjustments, as if such Transfer had
never been consummated.


(b)           Monthly Budget.  The Company shall comply with the Quarterly
Budget Forecast attached hereto as Schedule 4.18 (the “Quarterly Budget
Forecast”).  Any failure by the Company to comply with the Quarterly Budget
Forecast within a variance of plus or minus 10% or with the Agreed Use of
Proceeds Schedule shall constitute an event of default under the Existing
Debentures and the Bridge Notes.
 
29

--------------------------------------------------------------------------------


 
(c)           Inspection of Financial Records.  The Company shall allow the
Included Holders or their designee, upon an Included Holder’s written request,
to access the Company’s financial records during reasonable business hours in
order to verify whether the Company is complying with the Quarterly Budget
Forecast and the Agreed Use of Proceeds Schedule.  The Company will agree to
publicly disclose in a  Form 8-K within sixty (60) days of a written request by
an Included Holder, any material non-public information that has been disclosed
to the Included Holder in the course of such an inspection.  In the event that
the Included Holder is exposed to any material, non-public information and the
Company fails to file a Form 8-K publicly disclosing such information in
accordance with the above, or in the event that the Company has disclosed
material non-public information to an Included Holder without the Included
Holder’s advance written permission, then such Included Holder shall have the
right to immediately make a public disclosure, in the form of a press release,
public advertisement or otherwise, of such material, nonpublic information
without the prior approval by the Company, its Subsidiaries, or any of its or
their respective officers, directors, employees or agents.  Such Included Holder
shall not have any liability to the Company, its Subsidiaries, or any of its or
their respective officers, directors, employees, stockholders or agents, for any
such disclosure.  The Company understands and confirms that the Included Holders
are relying on the foregoing representations in effecting transactions in
securities of the Company.
 
ARTICLE V.
MISCELLANEOUS
 
5.1           Termination.  This Agreement may be terminated by any Purchaser,
as to such Purchaser’s obligations hereunder only and without any effect
whatsoever on the obligations between the Company and the other Purchasers, by
written notice to the other parties, if the Closing has not been consummated on
or before July 2, 2009; provided, however, that such termination will not affect
the right of any party to sue for any breach by the other party (or parties).
 
5.2           Fees and Expenses.  At the Closing, the Company has agreed to
reimburse Enable Capital Management, LLC (“Enable”) the non-accountable sum of
$20,000 for its legal fees and expenses, $10,000 of which has been paid prior to
the Closing.  The Company shall deliver to each Purchaser, prior to the Closing,
a completed and executed copy of the Closing Statement attached hereto as Annex
A.  Except as expressly set forth in the Transaction Documents to the contrary,
each party shall pay the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement.  The Company shall pay all transfer agent fees, stamp taxes and
other taxes and duties levied in connection with the delivery of any Securities
to the Purchasers.
 
5.3           Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and
schedules.  Nothing herein or in any other Transaction Document shall be deemed
to supersede the terms and conditions of the Existing Transaction Documents.
 
30

--------------------------------------------------------------------------------


 
5.4           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number set forth on the signature pages attached hereto on a
day that is not a Trading Day or later than 5:30 p.m. (New York City time) on
any Trading Day, (c) the second Trading Day following the date of mailing, if
sent by U.S. nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given.  The address
for such notices and communications shall be as set forth on the signature pages
attached hereto.
 
5.5           Amendments; Waivers.  No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchasers of at least 85%
in interest of the Securities still held by Purchasers or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
5.6           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of each Purchaser (other than by
merger).  Any Purchaser may assign any or all of its rights under this Agreement
to any Person to whom such Purchaser assigns or transfers any Securities,
provided that such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions of the Transaction Documents that
apply to the “Purchasers.”
 
5.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.10.
 
31

--------------------------------------------------------------------------------


 
5.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York.  Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
City of New York, borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.   If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.
 
5.10         Survival.  The representations and warranties shall survive the
Closing and the delivery of the Securities for the applicable statue of
limitations.
 
5.11         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
5.12         Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
32

--------------------------------------------------------------------------------


 
5.13         Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights; provided,
however, in the case of a rescission of a conversion of a Debenture or exercise
of a Warrant, the Purchaser shall be required to return any shares of Common
Stock delivered in connection with any such rescinded conversion or exercise
notice.
 
5.14         Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.
 
5.15         Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agrees to waive
and not to assert in any action for specific performance of any such obligation
the defense that a remedy at law would be adequate.
 
5.16         Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.17         Usury.  To the extent it may lawfully do so, the Company hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by any
Purchaser in order to enforce any right or remedy under any Transaction
Document.  Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate.  It
is agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate applicable to
the Transaction Documents from the effective date forward, unless such
application is precluded by applicable law.  If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by such Purchaser to the unpaid principal balance
of any such indebtedness or be refunded to the Company, the manner of handling
such excess to be at such Purchaser’s election.
 
33

--------------------------------------------------------------------------------


 
5.18         Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document.  Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.  Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents.  For reasons of administrative convenience only, Purchasers and their
respective counsel have chosen to communicate with the Company through WS.  WS
does not represent all of the Purchasers but only Enable.  The Company has
elected to provide all Purchasers with the same terms and Transaction Documents
for the convenience of the Company and not because it was required or requested
to do so by the Purchasers.
 
5.19         Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
5.20         Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
5.21         Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 
34

--------------------------------------------------------------------------------


 
5.22         Waiver of Jury Trial.  In any action, suit or proceeding in any
jurisdiction brought by any party against any other party, the parties each
knowingly and intentionally, to the greatest extent permitted by applicable law,
hereby absolutely, unconditionally, irrevocably and expressly waives forever
trial by jury.
 
(Signature Pages Follow)
 
35

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
ECOTALITY, INC.
Address for Notice:
   
By:
   
Fax:
 
Name: 
     
Title:
       
With a copy to (which shall not constitute notice):
 



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
36

--------------------------------------------------------------------------------


 
[PURCHASER SIGNATURE PAGES TO ETLY SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: ________________________________________________________
 
Signature of Authorized Signatory of Purchaser:
__________________________________
 
Name of Authorized Signatory:
____________________________________________________
 
Title of Authorized Signatory:
_____________________________________________________
 
Email Address of Purchaser: ________________________________________________
 
Facsimile Number of Purchaser: ________________________________________________


Address for Notice of Purchaser:


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount: _____________


Warrant Shares: _________________


EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]


[SIGNATURE PAGES CONTINUE]


37

--------------------------------------------------------------------------------




Annex A


CLOSING STATEMENT


Pursuant to the attached Securities Purchase Agreement, dated as of the date
hereto, the purchasers shall purchase up to $2,500,000 of Debentures and
Warrants from Ecotality, Inc. (the “Company”).  All funds will be wired into an
account maintained by the Company.  All funds will be disbursed in accordance
with this Closing Statement.


Disbursement Date: 
July 2, 2009

 

--------------------------------------------------------------------------------



I.   PURCHASE PRICE
             
Gross Proceeds to be Received
  $ 2,500,000            
II.   DISBURSEMENTS
                           
Enable Capital Management, LLC
  $ 10,000                      
Total Amount Disbursed:
  $ 10,000  

 
WIRE INSTRUCTIONS:
  To: 
Ecotality, Inc.
  6821 E. Thomas Rd.   Scottsdale, AZ 85251     Bank of America  3123
North Scottsdale Rd.  Scottsdale Arizona  85251   ABA #026009593  Account
#004659613789      To: Enable Capital Management, LLC $  
10,000
  One Ferry Building, Suite 255    San Francisco, CA 94111      City National
Bank  ABA #122-016-066 For credit to the account of Enable Capital Management,
LLC Account #432-753700 

 
38

--------------------------------------------------------------------------------


 
DISCLOSURE SCHEDULE


to the


SECURITIES PURCHASE AGREEMENT


between


ECOTALITY, INC.


and


THE PURCHASERS NAMED THEREIN


Dated July 2, 2009


The section numbers referenced in this Disclosure Schedule refer to the sections
of that certain Securities Purchase Agreement, dated as of July 2, 2009 (the
“Purchase Agreement”), by and among Ecotality, Inc., a Nevada corporation (the
“Company”), and the purchasers identified on the signature page to the Purchase
Agreement (the “Purchasers”). Capitalized terms used, but not otherwise defined,
herein shall have the meanings ascribed to them in the Purchase Agreement.
The information and disclosures contained in this Disclosure Schedule (and any
schedule, exhibit, appendix or attachment to this Disclosure Schedule) shall
provide an exception to or otherwise qualify the representations, warranties and
covenants of the Company contained in the Purchase Agreement.  Information or
disclosures provided in any schedule, exhibit, appendix or attachment to this
Disclosure Schedule form an integral part of this Disclosure Schedule and are
incorporated herein by reference for all purposes as if set forth fully herein.
Any matter disclosed in this Disclosure Schedule shall not be deemed an
admission or representation as to the materiality of the item so disclosed.  No
disclosure in this Disclosure Schedule relating to any possible breach or
violation of any agreement, law or regulation shall be construed as an admission
or indication that any such breach or violation exists or has actually occurred,
and nothing in this Disclosure Schedule constitutes an admission of any
liability or obligation of the Company to any third party or shall confer or
give to any third party any remedy, claim, liability, reimbursement, cause of
action or other right.  Unless otherwise stated, all statements made herein are
made as of the date of the execution of the Purchase Agreement.
The headings contained in this Disclosure Schedule are for reference purposes
only and shall not in any way affect the meaning or interpretation of the
information and disclosures contained in this Disclosure Schedule.

 
 

--------------------------------------------------------------------------------

 

Schedule 2.3(b) – Warrants Delivered on Closing Date
 
Pursuant to the Transaction Documents, no new Warrants will be issued to the
Purchasers.  However, pursuant to the May 15 Amendment (as defined below), the
number of Warrants set forth in the right-hand column of the table below was
issued to the Existing Investors.  In some cases, the number of such Warrants
that were issued to the Existing Investors in lieu of the Warrants issued on May
15, 2009 is less than the number of Warrants issued to such Existing Investors
on May 15, 2009, due to the Warrants issued to Shenzhen Goch Investment Ltd. in
their capacity as a Purchaser under the Transaction Documents (and their
resultant inclusion as an Existing Investor as defined in the May 15 Amendment).
 
Orig
Date
 
Name
 
Final
Warrants
Issued for
May 15, 2009
Waiver
   
80% Alloc
Adj Post
Bridge
   
Final
Warrants to
be Issued for
June 30,
2009 True Up
 
Nov 2007
 
BridgePointe Master Fund Ltd.
    97,052,454       -       97,052,454  
Nov 2007
 
Enable Growth Partners LP
    250,832,642       -       250,832,642  
Nov 2007
 
Enable Opportunity Partners LP
    29,509,723       -       29,509,723  
Nov 2007
 
Pierce Diversified Strategy Master Fund LLC, ENA
    14,754,861       (3,899,988 )     10,854,873  
Dec 2007
 
BridgePointe Master Fund Ltd.
    55,740,588       (33,968,970 )     21,721,618  
Dec 2007
 
Enable Growth Partners LP
    106,235,001       (99,391,487 )     6,843,514  
Dec 2007
 
Enable Opportunity Partners LP
    11,803,889       (10,919,967 )     883,922  
Dec 2007
 
Pierce Diversified Strategy Master Fund LLC, ENA
    -       -       -  
Jun 2009
 
Shenzhen Goch Investment Ltd.
    -       104,938,231       104,938,231                                
TOTAL
        565,929,158       (43,242,181 )     522,636,977  

 
 
 

--------------------------------------------------------------------------------

 

Schedule 3.1(a) – Subsidiaries
 
The Company’s direct and indirect subsidiaries are listed below:


Ecotality Stores, Inc. DBA Fuel Cell Store
Electric Transportation Engineering Corporation (“ETEC”)
ETEC North, LLC
G.H.V. Refrigeration, Inc.
Portable Energy De Mexico, S.A. d C.V.
The Clarity Group, Inc.
0810009 B.C. Unlimited Liability Company


On May 15, 2009, the Company, the holders of the securities issued pursuant to
the Existing Transaction Documents, and certain other individuals entered into
that certain Amendment to Debentures and Warrants, Agreement and Waiver, dated
as of May 15, 2009 (the “May 15 Amendment”).  In accordance with the terms of
the May 15 Amendment, the Company and Donald Karner (“Karner”) agreed that if
Karner continues to remain a full time employee of the Company, and the Company
(with Karner’s assistance) fails to secure executed Stimulus Contracts (as
defined in the May 15 Amendment) having an aggregate total contract value of
$20,000,000 or more during the period from May 15, 2009 through October 1, 2009,
then the Company must, on or prior to October 9, 2009, transfer ownership of all
stock and assets of The Clarity Group, Inc. to Karner.

 
 

--------------------------------------------------------------------------------

 

Schedule 3.1(d) – No Conflicts
 
The Transaction Documents conflict with, and would constitute a default (or an
event that with notice or lapse or time or both would become a default) under
the Existing Transaction Documents.  However, in connection with its entry into
the May 15 Amendment, the Company obtained the consents required to enter into
the Transaction Documents; provided that the transactions contemplated
thereunder are consummated on or before July 2, 2009.

 
 

--------------------------------------------------------------------------------

 

Schedule 3.1(g) – Capitalization
 
Below is a capitalization table which lists the number of shares of Common Stock
owned by executive officers, directors and 10% owners of the Company’s Common
Stock as of the Closing Date.



   
As of July 2, 2009
     
# Share O/S
   
%
Ownership
 
Jonathan Read, CEO, Ecotality
    5,650,018       3.5 %
Harold Sciotto, Secretary and Treasurer Ecotality
    35,558,924       22.0 %
Donald Karner, President, eTec
    3,744,000       2.3 %
Kevin Morrow, Vice President, eTec
    2,444,000       1.5 %
Barry Baer, CFO, Ecotality
    -       -  
Jerry Lin, Board Member
    200,000       0.1 %
E. Slade Mead, Board Member
    424,586       0.3 %
Officers & Directors as a Group
    48,021,528       29.7 %
BridgePointe Master Fund
    45,370       0.0 %
Edison Source Company
    33,333,333       20.6 %
Officers, Directors, Beneficial Owners
    81,400,231       50.3 %
Shares Outstanding -Non Directors/Officers/ Beneficial Owners
    80,551,333       49.7 %
Total shares outstanding
    161,951,564       100.0 %

 
 
 

--------------------------------------------------------------------------------

 

Schedule 3.1(h) – SEC Reports
 
The Company filed its Annual Report for the year ended December 31, 2008 on
April 16, 2009.  Even with the extensions granted, the report was due on April
15, 2009.  The Company is not aware of any penalties or other actions pending or
threatened as a result of the filing delay.

 
 

--------------------------------------------------------------------------------

 

Schedule 3.1(i) – Material Changes
 
In connection with the May 15 Amendment, the Company issued a significant number
of new warrants to purchase shares of its common stock.  There are not currently
enough authorized shares of common stock for the Company to reserve the required
number of shares to cover the future exercise of those warrants.  On June 1,
2009, the Company filed a preliminary proxy statement on Form 14A providing
notification of matters to be voted upon at the Company’s Annual Meeting of
Shareholders, including a substantial increase in the number of authorized
shares of common stock.  On June 9, 2009, the SEC informed the Company’s counsel
that it intends to conduct a full review of the Company’s Form 14A and may
require additional disclosure regarding the increase in the number of authorized
shares.  The SEC review may delay the planned June 30, 2009 date of the Annual
Meeting and may reduce the likelihood that the increase in the number of
authorized shares will be approved by the Company’s shareholders.

 
 

--------------------------------------------------------------------------------

 

Schedule 3.1(l) – Compliance
 
Prior to the execution of the May 15 Amendment, the Company was in default of
the Existing Transaction Documents.  In connection with the waiver of such
defaults in the May 15 Amendment, the Company agreed that, as of June 30, 2009,
it would issue a number of additional warrants to each Included Holder (as
defined in the May 15 Amendment) such that, in the aggregate, the number of
shares of Company common stock that would be issuable upon the full conversion
of all Included Holders’ Included Debt (as defined in the May 15 Amendment),
including principal amounts and the amount of accrued and unpaid interest as of
June 30, 2009, without regard to any contractual limitations on the amount that
can be converted or exercised, the Included Holders’ Debenture Conversion Shares
plus the number of Total Warrants (as defined in the May 15 Amendment)
collectively held by the Included Holders immediately following such adjustment
(for purposes of clarification, excluding any warrants issued to any Included
Holders pursuant to a joint venture transaction) would constitute 80% of the
June 30 Fully Diluted Amount (as defined in the May 15 Amendment).  There are
not currently, and on June 30, 2009 there were not, enough authorized shares of
the Company’s common stock to reserve an adequate number of shares of common
stock to cover the exercise of the new warrants issued to the Included
Holders.  The underlying shares required by the Existing Transaction Documents
will not be authorized until receipt of the Authorized Share Approval.

 
 

--------------------------------------------------------------------------------

 

Schedule 3.1(n) – Title to Assets
 
On January 16, 2007, the Company purchased an office building located in
Scottsdale, Arizona, for an aggregate price of $575,615.  A total of $287,959
has been paid and a tax credit has been recorded in the amount of $156.  The
remaining balance of $287,500 is structured as an interest-only loan from C.
Timothy Caldwell, bears an interest rate of 6.75% calculated annually, with
monthly payments in the amount of $1,617 due beginning on February 16, 2007.
 The entire principal balance is due on or before January 16, 2012.  The loan is
secured by a deed of trust on the office building.
 
In accordance with the terms of the May 15 Amendment, the Company and Karner
agreed that if Karner continues to remain a full time employee of the Company,
and the Company (with Karner’s assistance) fails to secure executed Stimulus
Contracts (as defined in the May 15 Amendment) having an aggregate total
contract value of $20,000,000 or more during the period from May 15, 2009
through October 1, 2009, then the Company must, on or prior to October 9, 2009,
transfer ownership of all stock and assets of The Clarity Group, Inc. to Karner.
 
In connection with the Existing Transaction Documents, the Company granted to
the purchasers of the securities purchased thereunder a security interest in and
to certain personal property of the Company and its subsidiaries.  In connection
with the Existing Transaction Documents, UCC-1 financing statements were filed
against the Company and its direct and indirect subsidiaries on or about
November 7, 2007 and Patent Assignments for Security were filed with the United
States Patent and Trademark Office, in each case to secure the obligations under
the securities purchased under the Existing Transaction Documents.
 
On August 29, 2008, the Company issued a 0% Bridge Note to Karner and Kathryn
Forbes (“Forbes”) with a face amount of $495,000 (the “Karner-Forbes Bridge
Note”).  The Karner-Forbes Bridge Note is secured by an interest, junior to the
lien of the Existing Holders (as defined in the May 15 Amendment) in all of the
Company’s present and future accounts receivable and other rights of any kind to
receive payments for services rendered and goods supplied by the Company.  On
November 12, 2008 a UCC-1 Financing Statement was filed in favor of Karner and
Forbes to evidence the security interest in the collateral for the Karner-Forbes
Bridge Note.

 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.1(o) – Patents and Trademarks
 
On the Closing Date, the Company and Shenzhen Goch Investment Ltd. (“Goch”)
expect to enter into a letter of intent to form two joint ventures to
manufacture and sell products utilizing the Company intellectual property in
China.  The letter of intent with Goch contemplates that an irrevocable license
to use such Company intellectual property to produce and sell such goods in
China will be granted to the joint ventures.

 
 

--------------------------------------------------------------------------------

 

Schedule 3.1(q) – Transactions with Affiliates and Certain Existing Holders
 
In connection with the May 15 Amendment, the Company agreed to issue a
significant number of new warrants to purchase shares of its common stock to
holders of its debt and equity securities who acquired such securities pursuant
to the Existing Transaction Documents.  The Company also granted to those
holders of its debt and equity securities certain rights to appoint two
representatives to its Board of Directors.
 
Goch, which is one of the Purchasers, has entered into a letter of intent with
the Company to form two joint ventures to manufacture and sell products
utilizing the Company intellectual property in China.  The letter of intent with
Goch contemplates that an irrevocable license to use such Company intellectual
property to produce and sell such goods in China will be granted to the joint
ventures.
 
In accordance with the terms of the May 15 Amendment, the Company and Karner
agreed that if Karner continues to remain a full time employee of the Company,
and the Company (with Karner’s assistance) fails to secure executed Stimulus
Contracts (as defined in the May 15 Amendment) having an aggregate total
contract value of $20,000,000 or more during the period from May 15, 2009
through October 1, 2009, then the Company must, on or prior to October 9, 2009,
transfer ownership of all stock and assets of The Clarity Group, Inc. to Karner.


On August 29, 2008, the Company issued the Karner-Forbes Bridge Note.  The
Karner-Forbes Bridge Note is secured by an interest, junior to the lien of the
Existing Holders, in all of the Company’s present and future accounts receivable
and other rights of any kind to receive payments for services rendered and goods
supplied by the Company.  On November 12, 2008 a UCC-1 Financing Statement was
filed in favor of Karner and Forbes to evidence the security interest in the
collateral for the Karner-Forbes Bridge Note.
 
Karner and Kevin Morrow (“Morrow”), collectively, made a loan of $500,000 to the
Company as evidenced by the Stock Purchase Agreement, by and among the Company
as Buyer and Karner and Morrow, as sellers, effective as of November 6, 2007
(the “ETEC Stock Purchase Agreement”).  The Company owes Karner and Morrow,
collectively, (i) an amount equal to $235,253 in deferred purchase price
pursuant to the Section 1.2 of the ETEC Stock Purchase Agreement, and (ii) an
amount equal to $400,000 pursuant to the Net Working Capital Adjustment
Provision in Section 6.4 of the ETEC Stock Purchase Agreement.

 
 

--------------------------------------------------------------------------------

 

Schedule 3.1(s) – Certain Fees
 
The Company has retained Ardour Capital Investments, LLC (“Ardour Capital”) as
its financial advisor in connection with the Transactions and in connection with
the Goch joint ventures.  The Company expects to pay any fees or commissions
owed to Ardour Capital with the proceeds from the Transactions.  The Company
estimates that its aggregate fees for legal, accounting and financial advisors
to be paid at Closing will be approximately $465,000.

 
 

--------------------------------------------------------------------------------

 

Schedule 3.1(v) – Registration Rights
 
The Company is a party to a Registration Rights Agreement, dated as of October
1, 2007, with Innergy Power Corporation, a Delaware corporation (“Innergy”),
which was entered into in connection with the purchase of all of Innergy’s
assets.  Pursuant to such Registration Rights Agreement, the Company has granted
Innergy “piggyback” registration rights to include the 3,000,000 shares of
common stock issued to Innergy if the Company proposes to register any shares of
its common stock in connection with a public offering of such shares solely for
cash on any form of registration statement in which the inclusion of Innergy’s
registrable securities is appropriate.
 
In connection with the Existing Transaction Documents, the Company entered into
a Registration Rights Agreement, dated as of November 6, 2007, and a
Registration Rights Agreement, dated as of December 6, 2007, in favor of the
respective purchasers thereunder.  Pursuant to such Registration Rights
Agreements, the Company agreed to file and have declared effective a
registration statement covering the resale of certain shares of Common Stock and
other securities issued pursuant to the Existing Transaction Documents.

 
 

--------------------------------------------------------------------------------

 

Schedule 3.1(w) – Listing and Maintenance Requirements
 
The Company filed its Annual Report for the year ended December 31, 2008 on
April 16, 2009.  Even with the extensions granted, the report was due on April
15, 2009.  The Company is not aware of any penalties or other actions pending or
threatened as a result of the filing delay.

 
 

--------------------------------------------------------------------------------

 

Schedule 3.1(aa) – Solvency
 
As a result of the May 15 Amendment and its modification of the terms of its
existing obligations, the Company is no longer in default under the Existing
Transaction Documents and believes that it is, and will be, solvent upon the
consummation of the transactions contemplated by the Transaction
Documents.  However, since the Company has incurred losses since its inception
and it may be unable to generate sufficient net sales in the future, the Company
may not be able to make the required payments of principal and/or interest to
its lenders on the schedule set forth in the May 15 Amendment, or at all, unless
there are significant improvements in the Company’s cash flow or its ability to
raise new capital.


The Company’s cash flow and ability to raise new capital are, to a large extent,
dependent on its ability to attract and retain funding from the U.S. Department
of Energy (DOE) and other government sources.  Government funding of projects
related to renewable energy, energy, and transportation is subject to cuts or
cancellation without notice, and the future of such revenue streams is uncertain
and out of the Company’s control.  As a result, the Company’s future cash flow,
capital requirements, capital availability and ability to raise new capital also
depend on factors outside of its control.


If the Company’s financial position does not improve and it is unable to meet
its obligations under the May 15 Amendment, it will be necessary for the Company
to seek to restructure those obligations.  If no such restructuring can be
negotiated between the Company and its lenders, the filing of a voluntary or
involuntary bankruptcy petition could result.

 
 

--------------------------------------------------------------------------------

 

Schedule 3.1(ee) – Independent Accountants
 
The Company’s independent public accountants are:


Weaver & Martin, LLC
Certified Public Accountants & Consultants
411 Valentine, Suite 300
Kansas City, Missouri 64111


Phone: (816) 756-5525
Fax: (816) 756-2252

 
 

--------------------------------------------------------------------------------

 


Schedule 3.1(ff) – Seniority




The following Indebtedness is senior to or on par with the Debentures:


On January 16, 2007, the Company purchased an office building located in
Scottsdale, Arizona, for an aggregate price of $575,615.  A total of $287,959
has been paid and a tax credit has been recorded in the amount of $156.  The
remaining balance of $287,500 is structured as an interest-only loan from C.
Timothy Caldwell, bears an interest rate of 6.75% calculated annually, with
monthly payments in the amount of $1,617 due beginning on February 16, 2007.
 The entire principal balance is due on or before January 16, 2012.  The loan is
secured by a deed of trust on the office building.  The loan is senior to the
Debentures only to the extent of the deed of trust on the office building.


Pursuant to the Existing Transaction Documents, the Company entered into a
Security Agreement, dated November 6, 2007, and issued indebtedness secured by a
blanket lien against all of its assets.  While the Debentures issued pursuant to
this Agreement purport to be pari passu with such existing indebtedness, the
Company cannot guarantee that the Security Agreement and Intercreditor Agreement
being executed in connection with the Transactions will be interpreted in a way
that achieves such pari passu treatment.


On August 29, 2008, the Company issued the Karner-Forbes Bridge Note.  The
Karner-Forbes Bridge Note is secured by an interest, junior to the lien of the
Existing Holders, in all of the Company’s present and future accounts receivable
and other rights of any kind to receive payments for services rendered and goods
supplied by the Company.  On November 12, 2008 a UCC-1 Financing Statement was
filed in favor of Karner and Forbes to evidence the security interest in the
collateral for the Karner-Forbes Bridge Note.

 
 

--------------------------------------------------------------------------------

 

Schedule 3.1(gg) – No Disagreements with Accountants and Lawyers



The Company has outstanding accounts payable to its counsel.  The Company
expects to pay all such outstanding accounts payable with the proceeds from the
Transactions.  The Company estimates that its aggregate fees for legal,
accounting and financial advisors to be paid at Closing will be approximately
$465,000.


 
 

--------------------------------------------------------------------------------

 
 